Judgment of Supreme Court and judgment of City Court reversed and new trial ordered, to be had in the City Court on the 8th day of April, 1914, at ten A. M., with costs in all courts to appellant to abide event. Held, that painting advertising signs upon the walls of plaintiff’s building, though by license from plaintiff’s tenant, may cause damage to the building in the nature of waste, provided the damage is not trivial but substantial. Defendant may be held liable under section 1651 of the Code of Civil Procedure, as assignee of the tenant. All concurred.